Title: Nathaniel Pendleton’s Second Account of Alexander Hamilton’s Conversation at John Tayler’s House, [25 June 1804]
From: Pendleton, Nathaniel
To: 



[New York, June 25, 1804]

In answer to a letter properly adapted to obtain from General Hamilton a declaration whether he had charged Colo Burr with any particular instance of dishonorable conduct, or had impeached his private character, either in the conversation alluded to by Doctr. Cooper, or any other particular instance to be specified.
He would be able to answer consistently with his Honor, and the truth, in substance That the conversation to which Doctr Cooper alluded turned wholly on political topics and did not attribute to Colo Burr, any instance of dishonorable conduct, nor relate to his private character; and in relation to any other language or conversation of General H, which Col B. will specify, a prompt and frank avowal or denial will be given.
